Case 2:17-cv-08937-DMG-FFM Document 58-1 Filed 04/04/19 Page 1 of 2 Page ID #:1108



   1
   2
   3
   4
   5
   6
   7
   8                   IN THE UNITED STATES DISTRICT COURT
   9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                             WESTERN DIVISION
  11 CRYTEK GMBH,                            )   Case No. 2:17-cv-08937-DMG-FFM
                                             )
  12                         Plaintiff,      )   [PROPOSED] ORDER
                                             )   GRANTING JOINT
  13              v.                         )   STIPULATION TO CONTINUE
                                             )   HEARING ON DEFENDANTS’
  14 CLOUD IMPERIUM GAMES CORP.              )   MOTION FOR BOND PURSUANT
     and ROBERTS SPACE INDUSTRIES            )   TO CAL. CODE CIV. P. 1030
  15 CORP.,                                  )
                                             )
  16                         Defendants.     )
                                             )
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                         [PROPOSED] ORDER RESETTING HEARING
Case 2:17-cv-08937-DMG-FFM Document 58-1 Filed 04/04/19 Page 2 of 2 Page ID #:1109



   1
                      [PROPOSED] ORDER GRANTING
   2     JOINT STIPULATION TO CONTINUE HEARING ON DEFENDANTS’
            MOTION FOR BOND PURSUANT TO CAL. CODE CIV. P. 1030
   3
   4        The Court, having reviewed Plaintiff CRYTEK GMBH (“Plaintiff”) and
   5 Defendants CLOUD IMPERIUM GAMES CORP. and ROBERTS SPACE
   6 INDUSTRIES CORP.’s (“Defendants”) Joint Stipulation to Continue Hearing on
   7 Defendants’ Motion for Bond Pursuant to Cal. Code Civ. P. 1030 (the “Motion for
   8 Bond”), and for good cause appearing therefore, hereby ORDERS that:
   9        The hearing on the pending Motion for Bond (ECF No. 57) shall be continued
  10 to June 28, 2019;
  11        Plaintiff’s opposition to the Motion for Bond shall be due on or before May
  12 28, 2019;
  13        Defendants’ reply in support of the Motion for Bond shall be due on or before
  14 June 7, 2019; and
  15        Defendants’ deadline to respond to any outstanding discovery shall be 30 days
  16 after the earliest of (a) Plaintiff’s compliance with an order GRANTING the Motion
  17 for Bond; (b) the Court’s entry of an order DENYING the Motion for Bond, or (c)
  18 August 27, 2019.
  19 IT IS SO ORDERED.
  20
  21 DATED:
  22
  23                                             Dolly M. Gee
                                        UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28                                          1
                          [PROPOSED] ORDER RESETTING HEARING
